EXHIBIT 10.1
 




 
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 17,
2006, (the “Effective Date”) is among FFE TRANSPORTATION SERVICES, INC. (the
“Borrower”), each of the undersigned Other Companies, each of the banks or other
lending institutions which is a party to the Agreement (hereinafter defined)
(each a “Bank” and collectively, the “Banks”), COMERICA BANK,
successor-by-merger with Comerica Bank-Texas (“Comerica”), as administrative
agent for the Banks (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), and as issuer of Letters of Credit under
the Agreement (in such capacity, together with its successors in such capacity,
the “Issuing Bank”), and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (“LaSalle”), as Syndication Agent (in such capacity, together with
its successors in such capacity, the “Syndication Agent”), and as Collateral
Agent (in such capacity, together with its successors in such capacity, the
“Collateral Agent”).


RECITALS:


A. The Borrower, the Other Companies, the Banks, the Issuing Bank and the
Administrative Agent, the Syndication Agent and the Collateral Agent have
entered into that certain Credit Agreement dated as of May 30, 2002, which was
subsequently amended by the First Amendment to Credit Agreement dated as of
December 11, 2003, the Second Amendment to Credit Agreement dated as of June 30,
2004, the Third Amendment to Credit Agreement dated as of August 30, 2004, the
Fourth Amendment to Credit Agreement dated as of April 15, 2005 and the Fifth
Amendment to Credit Agreement dated as of March 3,1 2006 (as so amended, the
“Credit Agreement”).


B. The parties hereto now desire to amend the Credit Agreement as provided
herein.


AGREEMENTS:


In consideration of the premises and the mutual agreements herein set forth, the
parties hereto hereby agree as follows:


ARTICLE I.
 
DEFINITIONS AND REFERENCES
 
§ 1.1. Terms Defined in the Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
 
§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this Section 1.2.
 
“Amendment” means as defined in the Introductory Paragraph hereof.
 
“Amendment Documents” means this Amendment and any other document delivered by
the Borrower to Administrative Agent pursuant to this Amendment.
 


 
ARTICLE II.
 
AMENDMENT TO CREDIT AGREEMENT
 
§ 2.1  Financial Statements. Section 5.1(b) of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
 
“(b) Financial Statements. Deliver to each Bank, as soon as practicable, and (i)
in any event by June 16, 2006 for the 2005 fiscal year of Parent and within
ninety (90) days after the end of each fiscal year of Parent thereafter,
complete and detailed Financial Statements (prepared on a consolidated basis),
including balance sheet, operating statement, reconciliation of earned surplus
and such supporting schedules as any Bank may request, accompanied by the
certificate of a firm of independent public accountants acceptable to the Banks
that such statements have been prepared in accordance with GAAP and fairly
present the consolidated financial condition of the Companies during the fiscal
year just ended, and that during the course of their audit of the Companies,
nothing came to their attention that caused them to believe the Companies were
not in compliance with the terms of Subsections 5.1(f), 5.1(k), 5.1(m),
5.2(a) and 5.2(f), (ii) in any event by June 30, 2006 for the calendar quarter
ending on March 31, 2006 and within forty-five (45) days after the end of those
calendar quarters ending on June 30, 2006 and September 30, 2006 and within
forty-five (45) days after the end of the first, second and third calendar
quarter of each fiscal year thereafter, consolidated balance sheets of the
Companies as of the close of such quarter, and consolidated operating statements
of the Companies for the part of the fiscal year ended at the close of such
quarter, accompanied by the certificate of the Chief Financial Officer or
Treasurer of Parent that such statements are true and correct, were prepared in
accordance with GAAP and fairly present the consolidated financial conditions
and results of operations of the Companies, and (iii) after a request by any
Bank, such other information pertaining to the Companies and their affairs as
such Bank shall from time to time request in writing.”
 


§ 2.2. Dividends and Distributions. Section 5.2 (e) (i) of the Credit Agreement
is hereby amended in its entirety to read as follows:
 
“(i) The Parent and each Other Company that is publicly traded may from time to
time redeem its common stock; provided that no more than 750,000 shares of the
capital stock of such Companies, in the aggregate, may be redeemed during the
period from May 17, 2006 through the Termination Date.”
 




ARTICLE III.
 
MISCELLANEOUS
 
§ 3.1.  Survival of Representations and Warranties. All representations and
warranties made in this Amendment, the Credit Agreement or any other document or
documents relating thereto, including, without limitation, any Loan Document
furnished in connection with this Amendment, shall survive the execution and
delivery of this Amendment and the other Loan Documents, and no investigation by
Administrative Agent or any closing shall affect the representations and
warranties or the right of Administrative Agent to rely upon them.


§ 3.2.  Reference to Credit Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement, as amended hereby.


§ 3.3.  Expenses of Administrative Agent. As provided in the Credit Agreement,
Borrower agrees to pay on demand all reasonable costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the reasonable costs and fees of Administrative
Agent’s legal counsel, and all reasonable costs and expenses incurred by
Administrative Agent in connection with the enforcement or preservation of any
rights under the Credit Agreement, as amended hereby, or any other Loan
Document, including, without limitation, the reasonable costs and fees of
Administrative Agent’s legal counsel.


§ 3.4.  Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


§ 3.5.  Applicable Law. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
DALLAS COUNTY, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.


§ 3.6.  Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Administrative Agent and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of
Administrative Agent.


§ 3.7.  Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.


§ 3.8.  Effect of Waiver. No consent or waiver, express or implied, by
Administrative Agent to or for any breach of or deviation from any covenant or
condition of the Credit Agreement shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition or duty.


§ 3.9.  Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


§ 3.10. Notice Pursuant To Tex. Bus. & Comm. Code Section 26.02


THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF, INCLUDING
THE GUARANTY, TOGETHER CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


§ 3.11. Guarantors.


Each of the undersigned parties to a Guaranty Agreement and Security Agreement,
hereby (i) consents to the provisions of this Amendment and the transactions
contemplated herein, (ii) ratifies and confirms the Guaranty Agreement and
Security Agreement made by it for the benefit of Agent and Banks executed
pursuant to the Credit Agreement and the other Loan Papers, (iii) agrees that
all of its respective obligations and covenants thereunder shall remain
unimpaired by the execution and delivery of this Amendment and the other
documents and instruments executed in connection herewith, and (iv) agrees that
such Guaranty Agreement and such Security Agreement shall remain in full force
and effect.
 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


 



 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
 

     FFE TRANSPORTATION SERVICES, INC.  By:    /s/ Thomas G. Yetter      T. G.
Yetter      Vice President

 

   COMERICA BANK, as a Bank, Issuing Bank and Administrative Agent By:    /s/
Donald P. Hellman      Donald P. Hellman      Senior Vice President

 

   LA SALLE BANK, as Bank, Collateral Agent and Syndication Agent By:    /s/
Nick Weaver      Nick Weaver      First Vice President

 
GUARANTORS:
 

   FROZEN FOOD EXPRESS INDUSTRIES, INC. By:    /s/ Thomas G. Yetter      T. G.
Yetter      Senior Vice President

 

   FFE, INC. By:    /s/ Leonard W. Bartholomew      Leonard W. Bartholomew    
 Corporate Secretary

 

   CONWELL CORPORATION By:    /s/ Leonard W. Bartholomew      Leonard W.
Bartholomew      Corporate Secretary

 

   FX HOLDINGS, INC. (formerly named AIRPRO HOLDINGS, INC.) By:     /s/ Leonard
W. Bartholomew      Leonard W. Bartholomew      Corporate Secretary




 


--------------------------------------------------------------------------------




   LISA MOTOR LINES, INC.  By:    /s/ Leonard W. Bartholomew      Leonard W.
Bartholomew      Corporate Secretary

 

   FROZEN FOOD EXPRESS, INC.  By:    /s/ Leonard W. Bartholomew      Leonard W.
Bartholomew      Corporate Secretary

 

   CONWELL CARTAGE, INC.  By:    /s/ Leonard W. Bartholomew      Leonard W.
Bartholomew      Corporate Secretary

 

   MIDDLETON TRANSPORTATION COMPANY  By:    /s/ Leonard W. Bartholomew    
 Leonard W. Bartholomew      Corporate Secretary

 

   COMPRESSORS PLUS, INC.  By:    /s/ Leonard W. Bartholomew      Leonard W.
Bartholomew      Corporate Secretary

 

   FFE LOGISTICS, INC.  By:    /s/ Leonard W. Bartholomew      Leonard W.
Bartholomew      Corporate Secretary

 

   CONWELL, LLC  By:    /s/ Leonard W. Bartholomew      Leonard W. Bartholomew  
   Corporate Secretary

 



